Name: Commission Regulation (EC) No 2487/94 of 14 October 1994 establishing the supply balance for the Canary Islands in products of the eggs and poultrymeat sectors for the period 1 October to 30 November 1994 and amending Regulation (EEC) No 1729/92
 Type: Regulation
 Subject Matter: regions of EU Member States;  trade;  animal product;  agricultural activity
 Date Published: nan

 No L 26i5/ 1 2 Official Journal of the European Communities 15. 10. 94 COMMISSION REGULATION (EC) No 2487/94 of 14 October 1994 establishing the supply balance for the Canary Islands in products of the eggs and poultrymeat sectors for the period 1 October to 30 November 1994 and amending Regulation (EEC) No 1729/92 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 introducing specific measures for the Canary Islands concerning certain agricultural products ('), as last amended by Commission Regulation (EEC) No 1974/93 (2), and in particular Articles 3 (4) and 4 (4) thereof, Whereas Commission Regulation (EEC) No 1729/92 (3), as last amended by Regulation (EC) No 1 594/94 (4), fixes for the period 1 July 1992 to 30 June 1993 on the one hand, the quantities of meat and eggs of the forecast supply balance which benefit from an exemption for the levy on direct import from third countries or from an aid for deliveries originating from the rest of the Community, and on the other hand, the quantities of breeding material originating in the Community which benefit from an aid with a view to developing the potential for production in the archipelago of the Canaries ; Whereas, pending supplementary information to be supplied by the competent authorities, and in order to ensure continuity of the specific supply arrangements, the supply balance, the quantities of parent or grandparent stock chicks and hatching eggs should be established, for a period limited to three months, on the basis of the quantities determined for the 1993/94 marketing year ; Whereas it follows from applying these rules and criteria to the present situation an the market in poultrymeat that the amounts of aid for such deliveries should be adjusted, taking account of their current volume and ensuring that the share supplies from the Community is maintained ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Eggs and Poultrymeat, HAS ADOPTED THIS REGULATION : Article 1 The Annexes to Regulation (EEC) No 1729/92 are hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 October 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 October 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 173, 27. 6. 1992, p. 13 . (2) OJ No L 180, 23 . 7. 1993, p. 26. (3) OJ No L 179, 1 . 7. 1992, p. 107. (4) OJ No L 167, 1 . 7. 1994, p. 29. No L 265/1315. 10 . 94 Official Journal of the European Communities ANNEX ANNEX I Forecast supply balance for the Canary Islands regarding products from the eggs and poul ­ trymeat sectors for the period &gt;1 October to 30 November 1994 CN code Description of the goods Quantity(tonnes) (') ex 0207 Meat and edible offal , frozen, of the poultry of heading No 0105, except products falling within subheading 0207 23 6 167 ex 0408 Birds' eggs, not in shell, and egg yolks, dried ; whether or not containing added sugar or other sweetening matter, suitable for human consumption 67 1602 31 Other prepared or preserved meat or meat offal, of turkeys 17 (') Product weight. ANNEX II Amounts of aid granted for products referred to in Annex I and coming from the Commu ­ nity market Product code Amount of aid (ECU/100 kg net) 0207 21 10 900 33 0207 21 90 190 37 0207 21 90 990 15 0207 22 10 000 12 0207 22 90 000 12 0207 41 10 110 2 0207 41 10 990 26 0207 41 11 900 18 0207 41 21 000 3 0207 41 41 900 14 0207 41 51 900 22 02Q7 41 71 190 18 0207 41 71 290 18 0207 41 71 390 18 0207 41 71 400 1,5 0207 42 10 110 3 0207 42 10 990 26 0207 42 11 000 12 0207 42 21 000 4 0207 42 41 000 16 0207 42 51 000 8 0207 42 59 000 14 0207 42 71 100 4 0207 43 15 110 2 0207 43 15 990 26 0207 43 21 000 17 0207 43 31 000 4 0207 43 53 000 14 0207 43 63 000 13 0408 11 80 100 47 0408 91 80 100 46 NB : The product codes as well as the footnotes are defined in Commission Regu ­ lation (EEC) No 3846/87 (OJ No L 366, 24. 12. 1987, p. 1 ) as amended. No L 265/ 14 Official Journal of the European Communities 15. 10. 94 ANNEX III Supply in the Canary Islands of breeding material originating in the Community for the period from 1 October 1994 to 30 November 1994  chicks and hatching eggs CN code Description Quantity Aid (ECU/100 units) ex 0105 11 Parent or grandparent stock chicks (') 87 500 4,20 ex 0407 00 19 Matching eggs for the production of parent or grandparent stock chicks (') 83 333 3,00 (') In accordance with the definition provided for in Article 1 of Council Regulation (EEC) No 2782/75 (OJ No L 282, 1 . 11 . 1975, p. 100)'.